Citation Nr: 1045805	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance, or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran had active duty from March 1997 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In February 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a video conference hearing.  A 
transcript of the proceeding has been associated with the claims 
file. 

In July 2007, the Board remanded this matter to obtain names and 
addresses of individuals and facilities that provided the Veteran 
with private medical treatment.  He was then to be scheduled for 
a VA examination to determine if the Veteran had a permanent need 
for regular aid and attendance or was housebound due to his 
service-connected disabilities.  This matter is returned to the 
Board but was again remanded in July 2009 to obtain the Veteran's 
Social Security Administration (SSA) disability records and 
complete additional development deemed necessary, to include 
obtaining additional treatment records and/or scheduling the 
Veteran for an additional VA examination.  In November 2009, 
records associated with the SSA disability benefits record were 
obtained by VA.  Thereafter, the Veteran was scheduled for a VA 
examination in January 2010.  The Board finds that the directives 
of both Board remands have been substantially followed.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998)(where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  As such, the 
Board may proceed to the merits of the appeal.  


FINDINGS OF FACT

1. The evidence of record reveals that the Veteran requires 
regular assistance with certain activities of daily living, 
including bathing, dressing, and food preparation, 
transportation, and handling of his financial affairs due to his 
service-connected disabilities, especially his degenerative disc 
disease of the lumbar spine, status post low back surgery.  In 
essence, he requires the daily aid and assistance of his spouse 
or another person. 
 
2.  None of the Veteran's service-connected disabilities are 
evaluated as 100 percent disabling.  


CONCLUSION OF LAW

The criteria are met for entitlement to special monthly 
compensation benefits by reason of being in need of aid and 
attendance of another person.  38 U.S.C.A. § 1114(l), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.350(b), 
3.352(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim 
for special monthly compensation, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice requirements of the law have 
been met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

II.	Special Monthly Compensation

Special monthly compensation is payable to a veteran for 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or less, 
or being permanently bedridden or so helpless as a result of 
service-connected disability that he or she is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010). 

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2010). 

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold requirement 
that at least one of the enumerated factors be present.  Turco, 9 
Vet. App. 222.  Bedridden is that condition which, by virtue of 
its essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily taken to 
bed or that a doctor has prescribed rest in bed for a greater or 
lesser part of the day to promote convalescence or cure is 
insufficient.  38 C.F.R. § 3.352(a) (2010).

The performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).   
 
The Board initially will address the issue of whether the Veteran 
is entitled to the higher benefit of special monthly compensation 
based on aid and attendance. 

The Veteran has been assigned a 30 percent rating for tension 
migraine headaches, a 10 percent rating for left knee strain, a 
10 percent rating for exposed keratropathy of the left eye, a 10 
percent rating for left upper and lower canalicular destruction 
status post papilloma excision, a 10 percent rating for recurrent 
bronchitis, a 10 percent rating for gastroesphageal reflux 
disease (GERD), a 10 percent rating for dermatitis, a 10 percent 
rating for generalized anxiety disorder, a 10 percent rating for 
tinnitus, a 10percent rating for right leg numbness, a 10 percent 
rating for left leg numbness, a 10 percent rating for 
lagoiphtholmos of the left eye, and non-compensable ratings for a 
left wrist sprain, diffuse cervical spondylosis, sinusitis to 
include rhinitis, hypertension, and esophagitis for a combined 
disability rating of 80 percent as of October 2003.  The Veteran 
has been in receipt of a total rating for compensation based on 
individual unemployability (TDIU) since January 2003.  

While the Veteran is service-connected for many disabilities, he 
complains that his chronic low back and radiating pain into his 
lower extremities cause him the greatest amount of difficulty in 
caring for himself.  

Records associated with the Veteran's SSA disability benefits 
indicate that the Veteran was granted SSA disability benefits due 
to a primary diagnosis of degenerative disc disease of the lumbar 
spine and a secondary diagnosis of depression.  The records 
include VA medical records dated from July 2002 to August 2003, 
which show complaints of low back pain with radiating pain into 
the lower extremities for which he underwent physical therapy.  
These records also contain a September 2003 letter from a Dr. S. 
of St. Louis University Hospital, which provides that the Veteran 
underwent a L4-S1 posterior spinal fusion after discography.  The 
examiner indicated that the Veteran suffers mostly with axial 
back pain and was able to move on and off the examination table 
without much difficulty.  The Veteran also underwent surgery for 
his GERD in October 2001.  

The Veteran underwent a VA housebound/aid and attendance 
examination in January 2004.  At that time, the Veteran's primary 
complaint involved low back pain, status post two back surgeries.  
The Veteran ambulated with the assistance of bilateral arm 
braces.  The report indicated that an aid came to assist the 
Veteran at home for several hours every Friday.   The doctor 
appears to have initially indicated that daily skilled service 
for the Veteran was not required, but noted that the Veteran 
required help at home and when going outside the home.  It 
appears that the doctor then changed his mind and certified that 
the Veteran required a daily personal health care service or 
skilled provider without which the Veteran would require 
hospital, nursing home, or other institutional care.  

A February 2004 VA home visit report indicates that the Veteran 
almost fell down a flight of stairs.  During a March 2004 VA home 
equipment needs evaluation, the Veteran complained of constant 
pain which increased when standing or walking.  He used forearm 
crutches to ambulate and indicated increased back and leg pain 
after walking over one to two blocks.  He requested a wheelchair 
for assistance outside the home.  

In a November 2004 rating decision, entitlement to special 
monthly compensation was granted from April 17, 2003 to October 
1, 2003 and from July 8, 2004 to September 1, 2004; based on 
housebound criteria being met.  See 38 C.F.R. § 3.350(i)(2010).  
The grant was made as a result of eye surgeries performed in 
April 2003 and July 2004, requiring hospitalization and a period 
of convalescence.  During that time a 100 percent temporary 
evaluation was assigned for the eye disorder, and the Veteran had 
additional service-connected disabilities independently ratable 
as 60 percent or greater.  

Subsequently, evidence dated in August 2004 shows that the 
Veteran requested increased home care as his wife had returned to 
work and he needed more assistance with cooking and cleaning.  A 
September 2004 note shows that the Veteran was able to ambulate 
using crutches for 200 feet on level surfaces.  A September 2004 
VA examination report revealed that corrected visual acuity was 
20/20 bilaterally.  In October 2004, the use of an electric 
scooter was approved by VA.  At that time, the Veteran complained 
of difficulty getting in and out of the bathtub and trouble 
dressing the lower part of his body.  A November 2004 VA 
treatment note indicated that the Veteran was using two crutches, 
but did not seem to rely on them to walk.  A May 2005 VA social 
worker record shows that home care was reauthorized from May 2005 
to November 2005, for one day a week, three hours per visit.  The 
record indicated that the Veteran had no deficit of activities of 
daily living.  It was noted that instrumental activities of daily 
living deficits included shopping, light housekeeping, laundry, 
and meal preparation.  The record indicated that no functional 
improvement was expected.  

In a November 2005 VA treatment note, the Veteran complained of 
increased cervical spine pain for which he has visited physical 
therapists and neurologists.  He was thereafter treated with 
electrical stimulation and subsequently with Botox injections 
which appeared to alleviate his pain.  

Private treatment records from St. Peters Hospital indicate 
treatment for his hypertension.  In a May 2006 treatment note, 
the Veteran complained of left-sided chest pressure on exertion 
and rest.  He denied waking discomfort or associated palpitations 
or lightheadedness.  He admitted to increased dyspnea with 
occasional dizziness when his blood pressure increased.  During a 
June 2006 treatment note, the Veteran complained of epigastric 
discomfort and increased blood pressure for which he became 
lightheaded and nauseous.  He denied any syncope, palpitations, 
or shortness of breath. 

A February 2007 VA social services team member note shows that 
the Veteran reported difficulty preparing meals, performing 
housework, and shopping.  He did not report problems with 
transportation, using the telephone, taking his medication, or 
managing his finances.  A March 2007 private examination note 
from Western Anesthesiology Associations, indicates that the 
Veteran sought pain management services.  During the examination, 
the Veteran reported a history of explosive onset of pain in the 
lower back which radiates down the legs.  He indicated pain 
management with medication and had limited activity levels due to 
the pain.  He indicated that he spends a majority of his day 
lying down.  He also provided that when he leaves the house he 
uses a scooter, arm crutches, or a can for ambulation.  

The Veteran and his wife testified during the July 2007 Board 
hearing that the Veteran had greater difficulties than were 
documented in the 2004 and 2005 VA treatment records.  The 
Veteran indicated that he was limited to ambulating 40 to 50 feet 
with his crutches and 25 feet without them.  He indicated an 
inability to bath and dress his lower extremities by himself.  
His wife assisted him in these activities.  He also indicated 
that his wife prepared his meals and was unable to drive.  He 
provided that he had fallen several times and required assistance 
to get up.  The Veteran's wife also opined, as a medical 
assistant, that the Veteran's functional limitations due to pain 
and radiculopathy are permanently disabling to the point where he 
cannot do anything on his own.  

VA treatment records from August 2005 to November 2008 show 
continued treatment for his low back pain.  In an April 2007 
treatment note, the Veteran reported increased symptoms relating 
to his service-connected GERD, to include episodes of reflux when 
recumbent, breakthrough heartburn, and complaints of solid food 
dysphagia.  During a November 2008 physical therapy consult, the 
Veteran met the criteria for a seat assist which would aid the 
Veteran in getting up from a chair.  It is also indicated that 
the Veteran submitted to weekly physical therapy in his home in 
2008.   

During a February 2009 VA housebound/aid and attendance 
examination, the Veteran complained of back pain.  The examiner 
noted that the Veteran was not permanently bedridden or 
hospitalized; however, he was unable to travel beyond his 
domicile unaccompanied.  He indicated that his wife helped him 
shower and dress himself although he was able to ambulate around 
his house independently and feed himself.   The Veteran also 
indicated that when his back pain was too intense, he stayed in 
bed most of the day.  On examination, the Veteran used forearm 
crutches under his own power for ambulation and his gait was slow 
and cautious.  The Veteran was able to toe and heel walk while 
using his crutches without stumbling.  His coordination and 
balance were good when ambulating.  He was able to get in and out 
of a chair and the examination table without assistance.  When 
lying flat, he was able to bring his legs up to his abdomen to 
about 90 degrees flexion of his hips.  There was no muscle 
atrophy or contracturers of any of the extremities.  His mood was 
pleasant and he was well-orientated.  The Veteran indicated an 
ability to handle his finances but an inability to drive.  The 
examiner opined that the Veteran's disabilities, although 
serious, did not result in physical or mental impairment that 
rendered him helpless such that he required regular ongoing aid 
and attendance because he was unable to tend to himself.   The 
examiner also opined that the Veteran was not permanently 
housebound.  

A May 2009 VA Social Work Home provides that the Veteran's back 
pain is uncontrolled.  He indicated that a "good week" for him 
is to be out of bed three out of seven days.  The pain and 
neuropathy leave him unable to ambulate.  The examiner indicated 
that the Veteran was dependent on others for bathing and dressing 
as well as shopping, housekeeping, laundry, and transportation.  
He needed some assistance with grooming, transfers, and toileting 
as well as meal preparation.  He independently ambulated.  

Thereafter, the Veteran was afforded a second housebound/aid and 
attendance examination in January 2010.  During this examination, 
the Veteran indicated that while he is service connected for many 
disabilities, the most pressing is his lumbar spine.  The 
examiner indicated that the Veteran uses methadone three times a 
day with breakthrough pain handled by Percocet every four hours.  
The Veteran reported a clouded memory and the examiner opined 
that the Veteran could not handle his finances all due to his 
medication.  His pain was estimated between 8 and 10 out of 10.  
The Veteran estimated that he spends two days of the week in bed 
due to his pain.  The Veteran could not shower, dress, or undress 
himself and required the assistance of his wife.  The examiner 
indicated that the Veteran is able to shave, brush his teeth, and 
feed himself.  The Veteran reported constant left lower extremity 
sciatica-radicular type pain.  The Veteran was only able to 
ambulate independently using bilateral crutches for five to ten 
minutes.  He is unable to ambulate without his crutches due to 
the low back pain and to the left lower extremity weakness.  He 
indicated primarily using a mobility chair.  The examiner also 
indicated that the Veteran was not totally bedridden and was able 
to get out of the house, but  only if somebody drove him as he 
was unable to drive.  

On examination, the Veteran's cervical spine had limited mobility 
of 39 degrees flexion and 24 degrees of extension.  This 
limitation of motion was due to pain and stiffness but not 
fatigability, weakness, or incoordination.  His lumbar spine had 
limited flexion to 45 degrees and to 3 degrees of extension.  
This limitation of motion was restricted by pain, stiffness, 
fatigability, and weakness but not incoordination.  The examiner 
indicated that the Veteran's flare-ups of his lumbar spine 
occurred daily with prolonged sitting, standing, wad walking in 
excess of five minutes.  

With respect to aid and attendance, the evidence shows that the 
Veteran is unable to dress or clean himself.  He cannot bathe 
himself as he requires his wife to help him shower.  He is also 
not able to prepare his meals and must rely on his wife or the 
home aide to prepare and set aside breakfast and lunch for him to 
reheat and/or eat it later.  He is also dependent on others for 
shopping, housekeeping, laundry, and transportation.  See May 
2009 VA treatment note; January 2010 VA examination.  The Veteran 
also needs some assistance with grooming, transfers, and 
toileting.  See May 2009 VA treatment note.  The January 2010 VA 
examiner also provided that the Veteran is unable to handle his 
own finances or drive due to his pain medication.  The Board 
acknowledges that the Veteran can ambulate on his own but only by 
the use of crutches or a scooter.  However, when using his 
crutches, he can only walk for about 5 to 10 minutes.  

In sum, VA and private treatment records corroborate that the 
severity of the Veteran's service-connected disorders, standing 
alone, would necessitate the regular aid and attendance of 
another for certain activities of daily living.  See Turco, 9 
Vet. App. 224 (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that at 
least one of the factors set forth in VA regulation is met, but 
not all).  Consequently, it is apparent from the medical evidence 
that the basic requirements for special monthly compensation on 
the account of regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350, 3.352.  Therefore, 
resolving any doubt in the Veteran's favor, the Board finds the 
evidence supports special monthly compensation for regular aid 
and attendance.  38 U.S.C.A. § 5107(b).  
 
With respect to housebound status, to establish entitlement to 
special monthly compensation based on housebound status under 38 
U.S.C.A. § 1114(s), the evidence must show that a Veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or, the Veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely to 
service-connected disability or disabilities, the Veteran is 
permanently and substantially confined to his or her immediate 
premises.  38 C.F.R. § 3.350(i) (2010).  In this case, the 
Veteran does not have any service-connected disabilities 
evaluated as 100 percent disabling.  Therefore, the preponderance 
of the evidence is against the claim for SMC on the basis of 
being housebound because of having a 100 percent rated disability 
and addition 60 percent rated disability.


ORDER

Special monthly compensation by reason of being in need of aid 
and attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


